Name: Council Directive 2006/107/EC of 20 November 2006 adapting Directive 89/108/EEC relating to quick-frozen foodstuffs for human consumption and Directive 2000/13/EC of the European Parliament and of the Council relating to the labelling, presentation and advertising of foodstuffs, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: marketing;  Europe;  foodstuff;  consumption;  EU institutions and European civil service;  European construction; NA;  health;  European Union law
 Date Published: 2008-12-31; 2006-12-20

 20.12.2006 EN Official Journal of the European Union L 363/411 COUNCIL DIRECTIVE 2006/107/EC of 20 November 2006 adapting Directive 89/108/EEC relating to quick-frozen foodstuffs for human consumption and Directive 2000/13/EC of the European Parliament and of the Council relating to the labelling, presentation and advertising of foodstuffs, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (2) and Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (3) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 89/108/EEC and 2000/13/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 40, 11.2.1989, p. 34. (3) OJ L 109, 6.5.2000, p. 29. ANNEX FREE MOVEMENT OF GOODS FOODSTUFFS 1. 31989 L 0108: Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (OJ L 40, 11.2.1989, p. 34) as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21), 12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003, p. 1). The following is added to Article 8(1)(a):  : in Bulgarian : Ã ±Ã ÃÃ ·Ã ¾ Ã ·Ã °Ã ¼ÃÃ °Ã ·Ã µÃ ½Ã °,  : in Romanian : congelare rapidÃ . 2. 32000 L 0013: Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (OJ L 109, 6.5.2000, p. 29), as amended by:  32001 L 0101: Commission Directive 2001/101/EC of 26.11.2001 (OJ L 310, 28.11.2001, p. 19),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0089: Directive 2003/89/EC of the European Parliament and of the Council of 10.11.2003 (OJ L 308, 25.11.2003, p. 15). (a) In Article 5(3), the list starting with in Spanish and ending with joniserande strÃ ¥lning is replaced by the following list:  in Bulgarian: Ã ¾Ã ±Ã »Ã Ã Ã µÃ ½Ã ¾  or Ã ¾Ã ±ÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ¾ Ã  Ã ¹Ã ¾Ã ½Ã ¸Ã ·Ã ¸ÃÃ °Ã Ã ¾ Ã »Ã Ã Ã µÃ ½Ã ¸Ã µ ,  in Spanish: irradiado  or tratado con radiaciÃ ³n ionizante ,  in Czech: ozÃ ¡Ã eno  or oÃ ¡etÃ eno ionizujÃ ­cÃ ­m zÃ ¡Ã enÃ ­m ,  in Danish: bestrÃ ¥let/ ¦  or strÃ ¥lekonserveret  or behandlet med ioniserende strÃ ¥ling  or konserveret med ioniserende strÃ ¥ling ,  in German: bestrahlt  or mit ionisierenden Strahlen behandelt ,  in Estonian: kiiritatud  or tÃ ¶Ã ¶deldud ioniseeriva kiirgusega ,  in Greek: Ã µÃÃ µÃ ¾Ã µÃ Ã ³Ã ±Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ¼Ã µ Ã ¹Ã ¿Ã ½Ã ¯Ã ¶Ã ¿Ã Ã Ã ± Ã ±Ã ºÃ Ã ¹Ã ½Ã ¿Ã ²Ã ¿Ã »Ã ¯Ã ±  or Ã ±Ã ºÃ Ã ¹Ã ½Ã ¿Ã ²Ã ¿Ã »Ã ·Ã ¼Ã ­Ã ½Ã ¿ ,  in English: irradiated  or treated with ionising radiation ,  in French: traitÃ © par rayonnements ionisants  or traitÃ © par ionisation ,  in Italian: irradiato  or trattato con radiazioni ionizzanti ;  in Latvian: apstarots  or apstrÃ dÃ ts ar jonizÃ joÃ ¡o starojumu ,  in Lithuanian: apÃ ¡vitinta  or apdorota jonizuojanÃ iÃ ja spinduliuote ,  in Hungarian: sugÃ ¡rkezelt  vagy ionizÃ ¡lÃ ³ energiÃ ¡val kezelt ,  in Maltese: ittrattat bir-radjazzjoni  or ittrattat b'radjazzjoni jonizzanti ,  in Dutch: doorstraald  or door bestraling behandeld  or met ioniserende stralen behandeld ,  in Polish: napromieniony  or poddany dziaÃ aniu promieniowania jonizujÃ cego ,  in Portuguese: irradiado  or tratado por irradiaÃ §Ã £o  or tratado por radiaÃ §Ã £o ionizante ,  in Romanian: iradiate  or tratate cu radiaÃ £ii ionizate ,  in Slovak: oÃ ¡etrenÃ © ionizujÃ ºcim Ã ¾iarenÃ ­m ,  in Slovenian: obsevano  or obdelano z ionizirajoÃ im sevanjem ,  in Finnish: sÃ ¤teilytetty  or kÃ ¤sitelty ionisoivalla sÃ ¤teilyllÃ ¤ ,  in Swedish: bestrÃ ¥lad  or behandlad med joniserande strÃ ¥lning ; (b) in Article 10(2), the list starting with in Spanish and ending with sista fÃ ¶rbrukningsdag is replaced by the following list:  in Bulgarian: Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã °Ã ¹ Ã ¿ÃÃ µÃ ´Ã ¸ ,  in Spanish: fecha de caducidad ,  in Czech: spotÃ ebujte do ,  in Danish: sidste anvendelsesdato ,  in German: verbrauchen bis ,  in Estonian: kÃ µlblik kuni ,  in Greek: Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · Ã ¼Ã ­Ã Ã Ã ¹ ,  in English: use by ,  in French: Ã consommer jusqu'au ,  in Italian: da consumare entro ,  in Latvian: izlietot lÃ «dz ,  in Lithuanian: tinka vartoti iki ,  in Hungarian: fogyaszthatÃ ³ ,  in Maltese: uÃ ¼a sa ,  in Dutch: te gebruiken tot ,  in Polish: naleÃ ¼y spoÃ ¼yÃ  do ,  in Portuguese: a consumir atÃ © ,  in Romanian: expirÃ  la data de ,  in Slovak: spotrebujte do ,  in Slovenian: porabiti do ,  in Finnish: viimeinen kÃ ¤yttÃ ¶ajankohta ,  in Swedish: sista fÃ ¶rbrukningsdag ..